Order unanimously affirmed with costs. Memorandum: On June 11, 1992, plaintiff served on defendants’ attorney a notice for production of documents. Although defendants did not object to the demand, they failed to produce the documents on July 14, 1992, the date designated in the notice. On August 24, 1992, defendants provided plaintiff with eight of the 33 documents requested in the notice. Plaintiff moved for an order compelling defendants to produce the remaining documents. Defendants, by cross motion, sought a partial protective order pursuant to CPLR 3103. Supreme Court denied defendants’ request for a protective order and directed production of the documents. Because defendants failed to object to plaintiff’s discovery demand within 10 days of service of the notice (see, CPLR 3122), and because the demands were not palpably improper, Supreme Court properly granted plaintiff’s motion and denied defendants’ cross motion for a protective order (see, Holy Spirit Assn. for Unification of *1091World Christianity v New York Prop. Ins. Underwriting Assn., 116 AD2d 787, 788-789).
We have reviewed defendant Roseann Swanson’s remaining contention and find it to be without merit. (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J.—Dismiss Complaint.) Present—Callahan, J. P., Lawton, Fallon, Doerr and Boehm, JJ.